Title: From George Washington to Colonel Charles Mynn Thruston, 22 October 1778
From: Washington, George
To: Thruston, Charles Mynn


          
            Sir,
            Head Quarters Fredericksburgh, October 22 1778
          
          I am sorry to find by your favour of the 20th, that we have not perfectly understood each other, with respect to your continuance in the army. I cannot now recur to your letter written in the fall of 77 which has been by some accident mislaid—but I well recollect it was conceived in such terms as led me to believe you had lost all prospect of raising your regiment, and would be obliged, however reluctantly, to relinquish your station in the army—I took up an idea at that time, that it nearly amounted to a resignation; and I was confirmed in this idea by your subsequent ill-success. When the Committee of Arrangement arrived in camp, about the close of last Winter, in the state I laid before them, of the additional batalions, I omitted yours—considering it as having intirely failed; and I had no doubt that you looked upon yourself as out of the service, though you had not made a formal resignation.
          I am happy to learn from Col. Harrison that notwithstanding you viewed the matter in a different li<ght, yet> in consideration of the difficulties occurring in your case—you expressed to him a willingness to limit your claims to this period; and it is intirely agreeable to me, that you should make up your accounts to the last of January, about which time my reports were made to the Committee.
          I assure you Sir, I sincerely regret, the failure of your regiment, both on your own and on a public account—On the most favourable opinion of your merit, my appointment to your late command was founded—and the same opinion makes me lament you could not have had an opportunity of serving your country at the <head of your Regi>ment. With great <personal regard, I am Sir Your most Obedt Servt
          
            G. Washington.>
          
        